 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDerickson Company, Inc. and Rosemary Fitzgeraldand Nancy J. Phillips. Cases 18-CA-7306(E)and 18-CA-7576(E)11 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERDECISION AND ORDEROn 28 September 1983 Administrative LawJudge Russell M. King Jr. issued the attached deci-sion. The Applicant filed exceptions and a support-ing brief, and the General Counsel filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.ORDERIt is hereby ordered that the application of theApplicant, Derickson Company, Inc., Minneapolis,Minnesota, for an award under the Equal Access toJustice Act is dismissed.I We find it unnecessary to decide whether, as the judge concluded,the General Counsel's actions in setting aside a settlement agreement andissuing a complaint based in part on a previously withdrawn charge were"within the Board's prevailing precedents at the time." We find that theGeneral Counsel advanced in good faith a legal position that at leastmade the question of success a close one under then-existing law. This issufficient to preclude a recovery of attorney's fees under the EqualAccess to Justice Act. Shellmaker, Inc., 267 NLRB 20 (1983).DECISIONEqual Access Under Justice ActRUSSELl. M. KING JR., Administrative Law Judge.The procedural history of these two consolidated cases issomewhat unique. No initial decision was ever issued. OnJune 23, 1981, Rosemary Fitzgerald filed a charge inCase 18-CA-7306 (Case 1) with Region 18 of the Boardin Minneapolis alleging that Derickson Company, Inc.(the Company) violated Section 8(a)(1) and (3) of theNational Labor Relations Act (the Act) when it dis-charged her and employees Macken and Frost, and fur-ther charging that the Company engaged in other con-duct in violation of Section 8(a)(1) of the Act.' Subse-' The pertinent parts of the Act (29 U.S.C. 151 et seq.) provide as fol-lows:Sec. 8. (a) It shall be an unfair labor practice for an employer-(I)to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in section 7 ...(3) by discrimination in regard to270 NLRB No. 92quently, that portion of the charge in Case I which al-leged the three improper discharges was withdrawn, asettlement was reached regarding the remaining viola-tions of Section 8(a)(l) of the Act, and the Company wasrequired to, among other things, post a notice to employ-ees, which it did. There was complete compliance withthat settlement agreement.One Nancy Phillips, who had given the Board a swornstatement during its investigation of Case 1, notified theBoard in late January 1982 that substantial portions ofthat sworn statement were false. Phillips had been em-ployed by the Company and had been discharged onJanuary 8, 1982. On February 4, 1982 Phillips filed acharge against the Company in Case 18-CA-7576 (Case2) alleging that the Company had discharged her in vio-lation of Section 8(a)(1) and (3) of the Act and had en-gaged in other conduct in violation of Section 8(a)(1) ofthe Act. On May 5, 1982, Phillips filed an amendedcharge in Case 2, withdrawing the allegation that shewas unlawfully discharged, but alleging that on February11, 1982, the Company engaged in conduct violative ofSection 8(a)(1) of the Act. Based on Phillips' new allega-tions and affidavit, and her new charge in Case 2, onMay 21, 1982, the Regional Director, who acts on behalfof the Board's General Counsel, issued an order revokingapproval of and vacating the settlement agreement inCase 1, and revoking approval of the withdrawal of thatportion of the charge in Case I involving the three dis-charged employees. At the same time the Regional Di-rector also ordered that the two cases be consolidatedand issued a consolidated complaint. On September 16,1982, the Regional Director issued a further order in theconsolidated cases amplifying the reasons for his actions,indicating that he had been apprised of further andnewly discovered evidence in Case 1, and of evidencethat the Company had committed subsequent unfair laborpractices of the same type as those covered in the settle-ment agreement in Case 1, and the cases were set forhearing. The new consolidated complaint alleges that theCompany discharged employees Fitzgerald, Macken, andFrost in violation of Section 8(a)(1) and (3) of the Act,improperly promised employees wage increases, interro-gated employees, and refused and thereafter conditionedthe writing of a letter of recommendation upon receiptof an apology from an employee for her support of theUnion, in violation of Section 8(a)(1) of the Act.On September 2, 1982, the Company filed a motion todismiss the consolidated complaint and a memorandumin support of that motion, and on October 12, 1982, theCompany filed a supplemental memorandum in supportof the motion. The Region made no response to themotion or either memorandum. In support of the motionthe Company argued that the Regional Director had im-hire or tenure of employment or any term or condition or employ-ment to encourage or discourage membership in any labor organiza-tion .Sec. 7. Employees shall have the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection ....516 DERICKSON CO.properly set aside the settlement agreement and revokedthe approval of the withdrawal request in Case I becausethe Company had not violated the terms of the settle-ment agreement or committed any subsequent unfairlabor practices. The Company further argued that thesettlement agreement in Case 1 barred litigation of allpresettlement conduct, including the discharge allega-tions which had previously been withdrawn, adding thatthe Regional Director failed to establish that he hadnewly discovered evidence sufficient to justify revoca-tion of his approval of the withdrawal of the dischargeallegations. On October 28 and 29, 1982, I heard evi-dence regarding the consolidated complaints in Minne-apolis, Minnesota. The General Counsel not having re-sponded to the earlier motion for dismissal by the Com-pany, at that hearing I restricted evidence and testimonyto the issues raised in the Respondent's motion to dis-miss. That is, I generally restricted evidence and testimo-ny to that which would support the Region's actions, in-cluding the reinstatement of the three discharges in CaseI, the granting of the request for withdrawal of that por-tion of the original charge alleging the discharges, and tothe newly discovered evidence which included evidenceand testimony that the Company had allegedly violatedthe general terms of the settlement agreement in Case Iby engaging in subsequent and similar actions of miscon-duct in violation of Section 8(a)(1) of the Act. I felt thatit was necessary to initially hear only that evidence andtestimony in order to rule on the Company's motion todismiss the consolidated complaint. Had such evidenceand testimony supported the Company's motion, thegranting of the same on the record at the October hear-ing would have initially disposed of the entire matter,subject to exceptions by the General Counsel.2In thepleadings herein the General Counsel, in retrospect, ad-mitted that he may have been remiss in failing to respondto the motion to dismiss, but on November 15, 1982, theGeneral Counsel filed a request for special permission toappeal my restrictions on the evidence to the Board. Onor about November 14, 1982, the Company filed with theBoard a memorandum in opposition to the GeneralCounsel's request for special permission to appeal frommy ruling. On December 1, 1982, the Board reversed myruling restricting the evidence and directed me to permitthe introduction of all evidence and testimony from allparties in both cases. The Company subsequently filedwith the Board a motion for reconsideration of its rulingen banc, and on January 6, 1983, the Board denied thatmotion. The Board also remanded the case back to mefor further appropriate action consistent with its order ofDecember 1, 1982. Prior to the scheduling of a furtherhearing in the cases and on December 26, 1982, theBoard issued a decision holding that Section 10(b) of theAct precludes reinstatement of a withdrawn charge morethan 6 months after the events giving rise to suchcharge.3On March 15, 1983, and pursuant to that deci-2 The term "General Counsel," as used here, refers to the attorney inthe case acting on behalf of the General Counsel of the Board, throughthe Regional Director.3 Winer Motors, 265 NLRB 1457 (1982). This case overruled theBoard's earlier decision in Silver Bakery Inc. of Newton, 150 NLRB 421(1964).sion the General Counsel filed a motion with me to with-draw the consolidated complaint, to dismiss the chargein Case 2, to dismiss the charge in Case I insofar as itapplied to the three discharged employees, and to rein-state the settlement agreement entered into in 1981 inCase 1. The General Counsel's reason for requesting dis-missal of the charge in Case 2 was that the alleged viola-tion was isolated and de minimis.4The motion was un-opposed and on May 5, 1983, I entered an order grantingthe motion of the General Counsel.On June 7, .983, the Company filed with the Board anapplication for an award of attorney's fees and expensesunder the Equal Access to Justice Act (EAJA) and theimplementing rules and regulations of the Board.5TheBoard thereafter referred the matter to me for appropri-ate action. On July 5, 1983, the General Counsel filed amotion to dismiss the fee application, which motion wasdenied by me by order entered on August 3, 1983. OnSeptember 2, 1983, the General Counsel filed his answerto the Company's application for fees and thus the issuewas finally joined on the application under EAJA.6Thefee application requests an award of attorney's fees in theamount of $9,018.75 in fees and $251.48 in expenses.7Counsel for the Company argue in their application thatthe position of the General Counsel throughout the casewas not reasonable in law or fact and thus the issuanceof the consolidated complaint was not "substantially jus-tified" under EAJA.AnalysisSection 504(aX1) of EAJA provides that an awardshall be made to a prevailing party unless "the positionof the agency as a party to the proceeding was substan-tially justified...." Congress described the "substantial-ly justified" as follows:The test of whether or not a government action issubstantially justified is essentially one of reason-ableness. Where the government can show that itscase had a reasonable basis both in law and in fact,no award will be made.8Congress further indicated that no adverse inferenceswere to be drawn from the fact that the Government didnot prevail:The standard, however, should not be read to raisea presumption that the government position was notsubstantially justified, simply because it lost thecase. Nor, in fact, does the standard require thegovernment to establish that its decision to litigatewas based on a substantial probability of prevail-ing.94 The General Counsel here again cited Winer Motors. Inc., supra.b Pub. L. 96-481, 94 Stat. 2325, 5 U.S.C. Section 504; Section 102.143et seq. of the Board's Rules and Regulations.The General Counsel requested a further hearing in the matter,which request is hereby denied.7 By later revision the Company seeks further fees and expenses inpressing its EAJA application.S. Rep. 96-253, 96th Cong. Ist Sess. et seq; House Rep. 96-1418,96th Cong. 2d Sess. at 10.9 S.Rep. 96-253, supra at 7; H Rep. 96-1418, supra at 11517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 102.144(a) of the Board's Rules and Regulationslikewise places the burden of proof on the GeneralCounsel to show that he was substantially justified in is-suing the complaint, and that its position in the proceed-ing was reasonable in law and fact. The Board has fur-ther held that it is immaterial that the General Counselmay not have established a prima facie case of a viola-tion.1°However, for the General Counsel's position tobe substantially justified within the meaning of Section102.144(a), the General Counsel must present evidencewhich, if credited by the factfinder, would constitute aprima facie case of unlawful conduct. I lA considerable body of law has been built up by theBoard regarding settlements and the withdrawal and re-instatement of charges. A settlement disposes of all issuesinvolving presettlement conduct unless the prior actionsof violations were unknown to the General Counsel, notreadily discoverable by investigation of the GeneralCounsel, or specifically reserved from the settlementagreement.12Although there is authority for settingaside a settlement agreement and reinstating a charge be-cause of newly discovered evidence, the Board has heldthat if such evidence was "available" prior to the settle-ment it is not considered as "newly discovered evi-dence," and the General Counsel is not a favorite litigantbefore the Board in this respect in such cases.'3TheBoard has also held that it discourages the multiple liti-gation of issues which should have been presented in anearlier proceeding and which were known at the time tothe Charging Party.'4Further, the Board's general ruleis to not "go behind" a settlement agreement where theemployer has not breached the agreement but has com-plied with it, and has not since engaged in independentunfair labor practices.'5In 1964 the Board held that theGeneral Counsel has virtually unlimited discretion toproceed on charges as he deems fit in the exercise of hisoffice.'6The Board found that the General Counsel'saction in reinstating a withdrawn charge on the basis ofnewly discovered evidence after the 6-month limitationperiod for filing a charge set out in Section 10(b) of theAct was proper. As indicated earlier, Board law on thesubject remained the same until December 16, 1982,when the Board held to the contrary, that is, that a prop-erly filed charge which is withdrawn by the chargingparty with the consent of the General Counsel cannot bereinstated beyond the normal 6-month limitation periodset forth in Section 10(b) of the Act. 17In this case the General Counsel asserts that the reasonfor excluding the three discharged employees from thecomplaint in Case 1 centered around the Company's lackof knowledge of the union activities at its facility and byits employees at the time of the discharges. The GeneralL0 Enerhaul, Inc., 263 NLRB 890 (1982)."I Jim's Big M, 266 NLRB 665 (1983).as Cambridge Taxi Co., 260 NLRB 931 (1982); Hollywood RooseveltHotel, 235 NLRB 1397 (1978); and Steves Sash & Door Co., 164 NLRB468 (1967).i' Union Electric Co., 219 NLRB 1081 (1975).14 Jefferson Chemical Co., 200 NLRB 992 fn. 3 (1972).15 St. Francis Hotel, 260 NLRB 1259 (1982); United Dairy Co., 146NLRB 187 (1964); and Henry 1. Siegel Co., 143 NLRB 386 (1963).i Silver Bakery Inc., supra.7 Winer Motors, supra.Counsel describes this evidence of knowledge as the"missing link" which was ultimately furnished by formeremployee Nancy Phillips when she later came forth andrecanted significant portions of her original investigativeaffidavit given to the Board in Case 1. When Phillipscame forward she both gave a second and new affidavitto the Board and additionally filed a charge which con-stituted the complaint in Case 2. Her charge in Case 2alleged both her unlawful discharge in violation of8(a)(1) and (3) of the Act and the unlawful interrogationof her by the Company's president and chief executiveofficer Vernon Wexler on February 11, 1982. The com-plaint in Case 2 alleges no unlawful discharge of Phillipsbut does contain the interrogation allegation in violationof Section 8(a)(l) of the Act.'8I heard the testimony offormer employees Nancy Phillips, Mackin and the Com-pany's president Wexler on October 28 and 29, 1982. Atthat time both of the affidavits of Phillips were admittedinto evidence and Phillips testified as to her knowledgeof the union activities at the facility and that she had re-ported the union's activities to Wexler prior to the dis-charge of the three employees in Case 1. Wexler himselfdenied the testimony of Phillips and the significant por-tion of the testimony of Mackin. 9In order for the Company to successfully recover feesand expenses in this case under EAJA, I must find thatthe actions of the General Counsel in this case wereeither unreasonable in law or fact. I reluctantly can findneither in this case. The General Counsel initially assert-ed that he withdrew approval of the withdrawal of thatportion of the charge in Case I that alleged the three un-lawful discharges, and subsequently issued the consoli-dated complaint in this case, for two primary reasons.First the General Counsel recited that Nancy Phillips'disclaimer of portions of her first affidavit and her newrevelations regarding knowledge on the part of the Com-pany constituted "newly discovered" evidence whichpermitted the reinstatement of the entire charge in Case1, and the withdrawal of approval of the settlementagreement. The General Counsel secondly argues thatsaid withdrawal of the settlement agreement and the re-instatement of the charge and resulting consolidatedcomplaint was based on the new unfair labor practiceviolative of 8(a)(l) of the Act which was grounded inPhillips' charge filed February 4, 1982, further indicatingthe new allegation that these new alleged unfair laborpractices violated the terms of the settlement agreementand thus constituted legal grounds for setting the agree-ment aside. I find that these actions on the part of theGeneral Counsel were within the Board's prevailingprecedents at the time. The Company argues in effectthat the General Counsel at least exceeded the bounds ofreasonable discretion in the case by proceeding to un-earth the past completely based on the sole evidence of10 It should be noted, as stated in the General Counsel's answer to theCompany's fee application, that the Regional Director was guidedthroughout in this case by advice received from the General Counsel'sDivision of Advice.I9 I of course had no chance or opportunity in this case to make credi-bility findings, which was my intent before ruling on the Company'soriginal motion to dismiss the complaint.518 DERICKSON CO.one individual who had admittedly lied in the past. Imust admit that I do have some empathy in this case forthe Company in this regard. It could accurately be saidthat the entire matter would never have come up had itnot been for Nancy Phillips. However, the GeneralCounsel must deal with such individuals and witnesses atarms length. The General Counsel, through the RegionalDirector and his staff, has the authority to investigatecharges and thereafter issue complaints. However, thetask and responsibility of judging credibility do not liewith the General Counsel or his Regional Directors, butwith the triers of fact, legislatively established to consid-er such matters. Any rule to the contrary would mostcertainly be a denial of due process to at least one partyto proceedings of this nature before the Board. It wouldalso impose a very difficult, if not impossible, task on theGeneral Counsel or his Regional Directors in fulfillingtheir obligations under the Act and the Board's Rulesand Regulations in investigating charges and issuingcomplaints. The Company further points out that, to addinsult to injury, the General Counsel in the end requestedand obtained dismissal of the allegation in Case 2 asbeing de minimis in nature. In this regard the Companypoints out that it was the 8(aX)(1) allegation in Case 2 thatin part prompted the Regional Director to withdraw thesettlement agreement and issue the consolidated com-plaint. Although this does appear to be somewhat incon-sistent, the General Counsel does have that unquestion-able right.20It is not my right, or within my authorityor responsibility, to judge the diplomacy or discretion ofthe actions of the General Counsel in this or any othercase I may hear when such actions are within the boundsof reasonableness in law and fact pursuant to EAJA andBoard precedent, no matter how close the GeneralCounsel comes to these boundaries. The General Coun-sel's decision to dismiss the discharge allegations of CaseI and to reinstate the original settlement agreement afterthe Board's reversal of precedent on December 16, 1982,can also not be challenged. The Board's decision wasclear-cut regarding the reinstatement of withdrawncharges after the 6-month limitation.21The Company's ire in this case, whether well foundedor not, is best directed to former employee Nancy Phil-lips. The General Counsel in this case chose to proceedin this case in a manner supported by prevailing law. Imust admit that some aspects of this case were distastefulto me. However, our system of justice is not perfect, al-20 The General Counsel, in this regard, appears to argue that since thethree allegations of wrongful discharge in Case 1 required dismissal as ofDecember 16, 1982, when the Board handed down its decision in WinerMotors, supra, then and thereafter the new alleged unfair labor practicedid become de minimis. This may or may not be true, and of course theGeneral Counsel in no way is required to justify such action herein,clearly having such right and authority.a' Winer Motors, supra. The decision was by the full Board with twoout of the five members dissenting.though it is the best known to date. The imperfections inthis system, in this case, caused a financial loss in attor-neys' fees and expenses by the Company. I regretfullycan find no way of compensating the Company for thatloss within the framework of the laws and precedentswhich I am duly bound to apply and follow in thiscase. 2 2On the foregoing findings and on the entire record andprevailing law, I make the followingCONCLUSIONS OF LAWi. That the Applicant (the Company) prevailed in asignificant and discrete substantive portion of these con-solidated cases.2. That the Company is an eligible applicant to receivean award under EAJA and the Board's Rules and Regu-lations.3. That the fees and expenses claimed herein in theCompany's application are reasonable and do not exceedthe limits or bounds established by the Act or theBoard's Rules and Regulations.4. That the fees and expenses claimed herein in theCompany's application, as amended, are allowable underEAJA, the Board's Rules and Regulations, and other ap-plicable case law.5. That the Company's fee application, as amended, inall relevant respects complies with the Board's Rules andRegulations regarding such matters.6. That the position of the General Counsel in thiscase was reasonable in law and fact and that the GeneralCounsel was substantially justified in withdrawing ap-proval of the withdrawal of a portion of the charge inCase 1, in issuing the consolidated complaint in Case Iand Case 2, in ultimately requesting dismissal of the alle-gations of unlawful discharge in Case I and the allega-tions in the complaint in Case 2, and in requesting thereinstatement of the settlement agreement in Case I.On the basis of the foregoing findings and conclusionsof law and on the entire record, I issue the followingrecommendeda3ORDERIt is hereby ordered that the application for attorneys'fees and expenses filed herein by the Respondent Em-ployer be, and the same is, dismissed.22 The Company's motion to withhold its net worth exhibit frompublic disclosure is hereby granted, pursuant to Sec. 102.47 of theBoard's Rules and Regulations.2' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.519